DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, “a first radius”, unclear what this means in view of “a first convex arcuate surface radius” in claim 1?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horveried (US. 3052478).


    PNG
    media_image1.png
    340
    450
    media_image1.png
    Greyscale


Regarding claim 10: Horveried discloses a seal comprising: an annular body defining a radial direction, an axial direction, and a circumferential direction; and further defining a cross-sectional area including a perimeter, the perimeter comprising a first axial extremity, a second .

    PNG
    media_image2.png
    355
    329
    media_image2.png
    Greyscale

Claim(s) 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Notron (US 3347555A).
Norton discloses a seal comprising: an annular body defining a radial direction, an axial direction, and a circumferential direction; and further defining a cross-sectional area including a perimeter, the perimeter comprising a first axial extremity, a second axial extremity, an outer radial extremity (e.g. OE), and an inner radial extremity (figures); wherein the perimeter .

    PNG
    media_image3.png
    281
    322
    media_image3.png
    Greyscale

Claim(s) 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johannsen et al (US. 8721213).
Johannsen discloses a seal comprising an annular body defining a radial direction, an axial direction, and a circumferential direction; and further defining a cross-sectional area including a perimeter, the perimeter comprising a first axial extremity, a second axial extremity, an outer radial extremity, and an inner radial extremity; wherein the perimeter includes a first axial extremity defining surface (e.g. S1) and a second axial extremity defining surface (e.g. S2), a first concave arcuate surface (e.g. FC) interposed between the inner radial extremity and the .

    PNG
    media_image4.png
    609
    673
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Horveried (US. 3,052,478).
Horveried discloses a seal comprising an annular body (e.g. figures) defining a radial direction, an axial direction, and a circumferential direction (figures show this), and further defining a cross-sectional area including a perimeter (e.g. figure 3), the perimeter comprising a first axial extremity, a second axial extremity, an outer radial extremity, and an inner radial extremity, the perimeter further includes a first angled surface (e.g. FS) forming a first acute angle (e.g. angle of the FS) with the radial direction ranging from 10 degrees to 30 degrees, a second angled surface (e.g. SS) forming a second acute angle (e.g. angle of the SS) with the radial direction ranging from 30 degrees to 50 degrees, and a first convex arcuate surface (e.g. surface 23 having the convex arcuate surface) interposed between the first angled surface and the second angled surface, the first convex arcuate surface defining the first axial extremity and defining a first convex arcuate surface radius of curvature. The first convex arcuate surface includes a first radius that connects the first angled surface to the second angled surface
Horveried discloses the claimed invention except the first convex arcuate surface radius of curvature ranging from .01 mm to 1.0 mm. Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the convex arcuate surface radius to be between 0.1mm to 1.0mm as a matter of design choice. Furthermore choosing predictable result of radius would provide more or less sealing contact surface.

    PNG
    media_image5.png
    305
    282
    media_image5.png
    Greyscale

Regarding claim 3: Horveried discloses a seal comprising an annular body (e.g. figures) defining a radial direction, an axial direction, and a circumferential direction (figures show this), and further defining a cross-sectional area including a perimeter (e.g. figure 2), the perimeter comprising a first axial extremity, a second axial extremity, an outer radial extremity, and an inner radial extremity, the perimeter further includes a first angled surface (e.g. surface on one side of 19) forming a first acute angle (e.g. angle of the first angled surface) with the radial direction ranging from 10 degrees to 30 degrees, a second angled surface (e.g. surface on other side of 19) forming a second acute angle (e.g. angle of the second angled surface) with the radial direction ranging from 30 degrees to 50 degrees, and a first convex arcuate surface (e.g. surface 19 having the convex arcuate surface) interposed between the first angled surface and the second angled surface, the first convex arcuate surface defining the first axial extremity and defining a first convex arcuate surface radius of curvature. The first convex arcuate surface includes a first radius (figure 2) that connects the first angled surface to the second angled surface. The first angled surface extends from the outer radial extremity and the second angled surface extends from the inner radial extremity, and the first angled surface forms a first obtuse angle with the 
Regarding claim 4: The perimeter includes a first axially extending surface (e.g. 21) defining the outer radial extremity and a radially inner arcuate surface (e.g. AS) defining the inner radial extremity. The radially inner surface defines a curvilinear length (e.g. length of curve on AS).
Regarding claim 5: Hoveried discloses the first axially extending surface defines a first axial length and the radially inner arcuate surface defines a radially inner convexity value. Horveried discloses the claimed invention except the first axial length ranging from 2 mm to 5 mm and the radially inner convexity value ranging from 0.01 mm to 0.3 mm. Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first axial length and the radially inner convexity value to be 2 mm to 5 mm and 0.1 mm to 0.3 mm, respectively as a matter of design choice. Furthermore 
Regarding claim 6: Horveried discloses the claimed invention except the curvilinear length ranging from 6 mm to 8 mm or 1.5 mm to 3 mm. Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the curvilinear length ranging from 6 mm to 8 mm or 1.5 mm to 3 mm, as a matter of design choice. Furthermore choosing predictable result of radius and axial extend would provide more or less sealing contact surface.

    PNG
    media_image6.png
    406
    395
    media_image6.png
    Greyscale


Horveried discloses the claimed invention except the first convex arcuate surface radius of curvature ranging from .01 mm to 1.0 mm. Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was .

    PNG
    media_image7.png
    354
    421
    media_image7.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Norton.
Norton discloses the invention as claimed above but fails to disclose the range of 10 mm to 12 and range of 8 mm to 10 mm. Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have ranges to be 10 mm to 12 mm and range 8 mm to 10 mm, as a matter of design choice. 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Horveried.

Horveried discloses the claimed invention except the first radially extending surface ranging from 2 mm to 3 mm and the radially inner convexity value ranging from 0.01 mm to 0.3 mm. Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first radially extending surface and the radially inner convexity value to be 2 mm to 3 mm and 0.1 mm to 0.3 mm, respectively as a matter of design choice. Furthermore choosing predictable result of radius and axial extend would provide more or less sealing contact surface.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Johannsen.
Johannsen discloses the invention as claimed above but fails to disclose that the obtuse angle ranges from 100 degrees to 140 degrees. Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Johannsen.
Johannsen discloses the invention as claimed above but fails to disclose that the range from 4 mm to 6 mm and the range from 5 mm to 7 mm. Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the range be 4 to 6 mm and another range to be 5 mm to 7 mm, as a matter of design choice. It is further noted that choosing a particular range would depend the amount of spacing between components to be sealed.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Johannsen.
Johannsen discloses the invention as claimed above but fails to disclose the range of 10 mm to 12 and range of 8 mm to 10 mm. Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have ranges to be 10 mm to 12 mm and range 8 mm to 10 mm, as a matter of design choice
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Johannsen.
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Johannsen.
Johannsen discloses the invention as claimed above but fails to disclose length ranging from 2.5 mm to 3.5 mm and convexity value from .01 mm to 0.3 mm. Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the length range be 2.5 mm to 3.5 mm and the convexity value ranging from .01 mm to .3mm, as a matter of design choice. It is further noted that choosing a particular range would depend the amount of spacing between components to be sealed and the amount of contact with components surfaces.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references on 892 teach limitations of the claims since applicant is only claiming broad aspects of the invention (e.g. Applicant is claiming some surfaces that are concave and/or flat and/or convex and/or parts and pieces of the surfaces which are easily taught by Wolf or Brozell or Kalsi or Hegler or Dietle or Shek).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/VISHAL A PATEL/Primary Examiner, Art Unit 3675